—Judgment, Supreme Court, New York County (Harold Baer, Jr., J.), entered June 11, 1993, awarding plaintiff the sum of $84,178.43 against defendant, after an order of the same court entered October 5, 1992, which granted in part defendant’s motion to set aside the jury verdict to the extent of reducing that portion of the verdict for damages for lost rent from $371,678 to $34,450, unanimously affirmed, without costs.
Plaintiff presented evidence sufficient to establish a prima facie case. However, the court properly reduced the damages for lost rent due to various water leaks since the verdict was " ' "so disproportionate to the injury as to not be within reasonable bounds” ’ ” (Knight v Long Is. Coll. Hosp., 106 AD2d 371, 372), as there was no adequate proof of permanent diminution of value to the apartment or that the apartment was uninhabitable. The court also properly refused to order an abatement since there was no showing of a continuous private nuisance (see, Copart Indus. v Consolidated Edison Co., 41 NY2d 564, 569). Concur — Rosenberger, J. P., Ross, Rubin, Nardelli and Tom, JJ.